DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 July 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shumanuki et al. (U.S. 7,407,834) in view of Seki et al. (U.S. 7,301,226).
Regarding Claim 1, Shumanuki et al. discloses a lead frame comprising: 
a lead portion (lead portion 2, Figures 24a/b, 37, and 38); 
a plating layer that is provided on a connected area of the lead portion, the connected area being an area connected with a semiconductor element (plating layer 11, semiconductor element 5, Figures 24a/b, 37, and 38); and

However, they do not explicitly disclose an oxidized layer provided on a surface including the recessed portion of the lead portion. They disclose an embodiment wherein the lead surface surrounding the plating layer is modified by a surface treatment in order to enhance the adhesion of the non-plated lead portion to the overlying resin (modified layer 25, plating layer 11, Figure 13b, Column 19, Lines 37-48). Seki et al. discloses a similar device wherein a modified layer is provided on a lead portion surrounding a plating layer, said modified layer being an oxidized layer (lead portion 1, semiconductor element 5, plating layer 2, oxidized layer 2, Figure 3), wherein said surface modification of an oxidized layer is utilized to enhance adhesion of the resin layer to the lead (Shumanuki et al., Column 19, Lines 37-48; Seki et al., Column 6, Lines 38-49). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface surrounding the plating layer, said surface including the recessed portion of the lead portion, by forming an oxidized layer that is provided on a surface including the recessed portion of the lead portion in Shumanuki et al. in view of Seki et al. in order to enhance adhesion of the resin layer to the lead (Shumanuki et al., Column 19, Lines 37-48; Seki et al., Column 6, Lines 38-49).
Regarding Claim 2, Shumanuki et al. in view of Seki et al. further disclose that a bottom surface of the recessed portion is a curved surface (Shumanuki et al., recessed portion 31, Figures 24a/b).
Regarding Claim 3, Shumanuki et al. in view of Seki et al. further disclose that the recessed portion surrounds an entire perimeter of the plating layer (Shumanuki et al., recessed portion 31, Figures 24a/b).
Regarding Claim 4, Shumanuki et al. in view of Seki et al. further disclose that the lead portion is made of copper, and the plating layer is made of silver (Shumanuki et al., Column 15, Lines 16-21 and Column 16, Lines 7-18).
Regarding Claim 5, Shumanuki et al. in view of Seki et al. further disclose that the oxidized layer is made of oxide of a metal of which the lead portion is made (Seki et al., Column 6, Lines 38-49).
Regarding Claim 6, Shumanuki et al. in view of Seki et al. further disclose that the oxidized layer covers an upper surface and a side surface of the lead portion, and exposes a lower surface of the lead portion (Shumanuki et al., lower surface of lead portion 2, plating layers 11/13, Figures 24a/b, 37, and 38.  The non-plating layer surfaces of the Shumanuki are modified with an oxidized layer, said non-plating layer surfaces including an upper surface and a side surface of the lead portion 2. The plating layer 13 on the lower surface of the lead portion 2 would not be modified, as non-plating layer surfaces of the lead are modified, and therefore a lower surface of the lead portion would be exposed by the oxidized layer/).
Regarding Claim 7, Shumanuki et al. in view of Seki et al. further disclose that the oxidized layer contains hydroxide (Seki et al., Column 6, Lines 38-49).
Regarding Claim 8, Shumanuki et al. discloses semiconductor device comprising: 
a lead portion (lead portion 2, Figures 24a/b, 37, and 38); 

a recessed portion that is provided around the plating layer on the lead portion (portion of lead portion 2 around connected area 4, Figures 24a/b, 37, and 38).
a semiconductor element that has a terminal connected to the plating layer (semiconductor element 5, terminal 6, wirebond 7, Figures 3, 24a/b, 37, and 38 Column 14, Lines 40-45); and 
an encapsulation resin that covers the lead portion and the semiconductor element (resin layer 3, Figures 24a/b, 37, and 38).
However, they do not explicitly disclose that the terminal is connected to the plating layer via solder or an oxidized layer provided on a surface including the recessed portion of the lead portion. It is known in the art to use solder to connect a terminal of a semiconductor device to a plating layer and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to connect the terminal to the plating layer via solder in Shumanuki et al. in order to enhance electrical connection, reduce material cost, and because it was conventional to do so.
They disclose an embodiment wherein the lead surface surrounding the plating layer is modified by a surface treatment in order to enhance the adhesion of the non-plated lead portion to the overlying resin (modified layer 25, plating layer 11, Figure 13b, Column 19, Lines 37-48). Seki et al. discloses a similar device wherein a modified layer is provided on a lead portion surrounding a plating layer, said modified layer being an oxidized layer (lead portion 1, semiconductor element 5, plating layer 2, oxidized layer 2, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakamoto et al. (U.S. 6,528,879) discloses a device wherein a chip is electrically connected to a lead with a plated area, said plated area surrounded by a groove.
Lee et al. (U.S. 8,043,898) discloses a device wherein a chip is electrically connected to a lead with a plated area, said plated area surrounded by an oxidized layer.
Chang Chien et al. (U.S. 8,106,492) discloses a device wherein a chip is electrically connected to a lead with a plated area, said plated area surrounded by a groove.
Itou et al. (U.S. 8,178,955) discloses a device wherein a chip is electrically connected to a lead with a raised area surrounded by a groove.

Do et al. (U.S. 8,633,063) discloses a device wherein a chip is electrically connected to a lead with a plated area, said plated area surrounded by a groove.
Shimizu et al. (U.S. 9,018,745) discloses a device wherein a chip is electrically connected to a lead with a raised area surrounded by a groove.
Ishibashi et al. (U.S. 9,824,960) discloses a device wherein a chip is electrically connected to a lead with a plated area, said plated area surrounded by a groove.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816